United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2080
                                   ___________

Coy Dale Treat,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
United States of America,               *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: August 6, 2009
                                Filed: August 24, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Coy Treat filed a pro se civil complaint against the United States under the
Federal Tort Claims Act (FTCA), asserting that he was attacked by another inmate and
suffered injuries as a result of the negligence of a doctor at the Medical Center for
Federal Prisoners and other prison personnel. The district court1 granted summary
judgment for the United States, and Treat appeals. Having reviewed the record de
novo, we affirm for the reasons stated by the district court. See 8th Cir. R. 47B.
                        ______________________________

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.